*56OPINION OF THE COURT
Per Curiam.
On January 20, 2006, the respondent entered a plea of guilty before the Honorable Ralph Gazzillo in the County Court, Suffolk County, to two counts of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony, and one count of scheme to defraud in the first degree, in violation of Penal Law § 190.65, a class E felony. With respect to count one, the respondent acknowledged that between March 26, 2003, and July 30, 2005, while acting in concert with others, including Mitchell Simms and Scott Simms, she stole approximately $130,000 from Niza Mario by causing the fraudulent transfer of a deed to her property to Pauline Simms. With respect to count two, the respondent acknowledged that between April 1, 2003, and August 1, 2003, while acting in concert with others, including Mitchell Simms and Scott Simms, she stole approximately $100,186 from Eugene Ungerer by causing the fraudulent transfer of a deed to his home to herself. With respect to count three, the respondent acknowledged that between approximately March 26, 2003, and August 1, 2003, she engaged in a scheme constituting a systematic, ongoing course of conduct with the intent to defraud more than one person or to obtain property of more than one person, causing fraudulent representations or promises by engaging in the practice of fraudulent mortgage transfer.
The respondent failed to report her conviction of the above-mentioned felonies to the Court as required by Judiciary Law § 90 (4) (c).
By virtue of her felony convictions, the respondent ceased to be an attorney and was automatically disbarred pursuant to Judiciary Law § 90 (4) (a).
Pursuant to Judiciary Law § 90 (4), an attorney who has been convicted of a New York State felony is disbarred by operation of law. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Miller, Schmidt, Crane and Covello, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Tina Fellows, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Tina Fellows, shall comply with this Court’s rules governing the conduct of disbarred, suspended, *57and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Tina Fellows, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Tina Fellows, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).